Exhibit 10.1

 

 

EXECUTION

 

VERSION

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as
of September 2, 2008 by and among GE Business Financial Services Inc. (“GEBFS”);
SILICON VALLEY BANK (“SVB”) (GEBFS and SVB each individually a “Lender”, and
collectively the “Lenders”), GE Business Financial Services Inc. in its capacity
as agent for the Lenders (in such capacity, the “Agent”), GEBFS and SVB in their
capacities as joint lead arrangers (in such capacity, the “Arrangers”), and
PONIARD PHARMACEUTICALS, INC., a Washington corporation (“Borrower”) provides
the terms on which Lenders shall lend to Borrower and Borrower shall repay
Lenders.  The parties agree as follows:

 

WHEREAS, GEBFS, formerly known as Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc. (“GEBFS/Merrill”), in its capacity as
agent for the Original Lenders (defined below) (the “Original Agent”), as a
joint lead arranger and as a lender, and Silicon Valley Bank, as a joint lead
arranger and as a lender (the “Original Lenders”), and Borrower entered into
that certain Loan and Security Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Original Loan Agreement”), dated as
of October 25, 2006 (the “Original Closing Date”), pursuant to which Original
Lenders agreed to make certain loans and other credit available to the Borrower;
and

 

WHEREAS, the Original Lenders made advances to Borrower in the aggregate
original principal amount of $15,000,000 pursuant to the Original Loan Agreement
(the “Original Term Loan Advances”); and

 

WHEREAS, Borrower desires that Lenders make additional Term Loan Advances
pursuant to the terms and conditions of this Agreement; and

 

WHEREAS, Borrower and Lenders desire (a) to continue the Original Loan Agreement
but to make certain additional amendments and modifications thereto, and
(b) that this Agreement amend and restate in its entirety the Original Loan
Agreement and re-evidence the obligations of Borrower outstanding thereunder as
Obligations of Borrower under this Agreement all as reflected in this Agreement,
which upon execution will supersede and replace the Term Loan Advance under the
Original Loan Agreement effective as of the Closing Date;

 

NOW THEREFORE, as an additional inducement for Lenders to establish the loan
arrangement and to direct such loans as may be made hereunder to Borrower as
described above, Borrower desires to amend and restate the Original Loan
Agreement and covenants and agrees as follows:

 

1.                                      ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
Agreement or any other Loan Document. Capitalized terms in this Agreement shall
have the meanings as set forth in Section 13.

 

--------------------------------------------------------------------------------


 

All other terms contained in this Agreement, unless otherwise indicated, shall
have the meanings provided by the Code, to the extent such terms are defined
therein.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.

 

Borrower hereby unconditionally promises to pay Lenders the unpaid principal
amount of all Credit Extensions hereunder with all interest, fees and finance
charges due thereon and all other Obligations as and when due in accordance with
this Agreement.

 

2.1.1.                                Term Loan Facility.

 

(a)                                  Availability.  Subject to the terms and
conditions of this Agreement, the Lenders, severally and not jointly, (i) have
advanced, on October 31, 2006, the Original Term Loan Advance and agree to
convert on the Closing Date all of the remaining principal balance of the
Original Term Loan Advance into Term Loan Advances hereunder in accordance with
Section 2.6 hereof, (ii) agree to make an additional advance on the Closing Date
to Borrower and (iii) an additional advance on or before the Subsequent Funding
Termination Date (the advances described in (i), (ii) and (iii), each a “Term
Loan Advance” and, collectively, the “Term Loan Advances”), in each case in an
aggregate amount not exceeding the Term Loan Commitment according to each
Lender’s pro rata share of the Term Loan Commitment (based upon the respective
Commitment Percentage of each Lender).  The Term Loan Advance made on the
Closing Date described in clauses (i) and (ii) above (the “Closing Date Term
Loan Advance”) shall be in the aggregate principal amount of $17,600,000.  In
addition, subject to the terms and conditions of this Agreement, Lenders agree,
severally and not jointly, to lend to Borrower, not later than Subsequent
Funding Termination Date, one additional Term Loan Advance in an aggregate
principal amount of $10,000,000 according to each Lender’s pro rata share of the
Term Loan Commitment (based upon the respective Commitment Percentage of each
Lender) (the “Post Closing Term Loan Advance”).  When repaid, the Term Loan
Advance may not be re-borrowed.

 

(b)                                 Borrowing Procedure; Funding of Post Closing
Date Term Loan Advance.

 

(i)                                     To obtain the Post Closing Term Loan
Advance hereunder, Borrower will notify Agent (which notice shall be
irrevocable) by facsimile (or by telephone, provided that such telephonic notice
shall be promptly confirmed in writing, but in any event on or before the
following Business Day) by 3:00 p.m. (New York time) on the date that is 3
Business Days prior to the day the Post Closing Term Loan Advance is to be made
(or such shorter period of time as Agent may agree). Agent and Lenders may act
without liability upon the basis of such written or telephonic notice believed
by Agent to be from any authorized officer of Borrower.  Agent and Lenders shall
have no duty to verify the authenticity of the signature appearing on any such
written notice.

 

(ii)                                  Promptly after receiving a request for the
Post Closing Term Loan Advance, Agent shall notify each Lender of the contents
of such request and such Lender’s Commitment Percentage of the requested Post
Closing Term Loan Advance.  Upon the terms and subject to the conditions set
forth herein, each Lender, severally and not jointly, shall make

 

2

--------------------------------------------------------------------------------


 

available to Agent its Commitment Percentage of the requested Post Closing Term
Loan Advance, in lawful money of the United States of America in immediately
available funds, to the Collection Account prior to 11:00 a.m. (New York time)
on the specified date.  Agent shall, unless it shall have determined that one of
the conditions set forth in Section 3.1 or 3.2, as applicable, has not been
satisfied, by 4:00 p.m. (New York time) on such day, credit the amounts received
by it in like funds to Borrower by wire transfer to, unless otherwise specified
in a Disbursement Letter, the following deposit account of Borrower (or such
other deposit account as specified in writing by an authorized officer of
Borrower and acceptable to Agent):

 

Bank:

Silicon Valley Bank

 

Santa Clara, CA USA

FBO:

Poniard

ABA Number: 121140399

Account Number:

 

(iii)                               Unless Agent shall have received notice from
a Lender prior to the date of the Post Closing Term Loan Advance that such
Lender will not make available to Agent such Lender’s Commitment Percentage of
the Post Closing Term Loan Advance, Agent may assume that such Lender has made
such amount available to it on the date of the Post Closing Term Loan Advance in
accordance with clause (ii) above, and may (but shall not be obligated to), in
reliance upon such assumption, make available a corresponding amount for the
account of Borrower on such date.  If and to the extent that such Lender shall
not have so made such amount available to Agent, such Lender and Borrower
severally agree to repay to Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the day such amount is made
available to Borrower until the day such amount is repaid to Agent, at (i) in
the case of Borrower, a rate per annum equal to the interest rate applicable
thereto pursuant to Section 2.3(b), and (ii) in the case of such Lender, a
floating rate per annum equal to, for each day from the day such amount is made
available to Borrower until such amount is reimbursed to Agent, the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion.  If
such Lender shall repay such corresponding amount to Agent, the amount so repaid
shall constitute such Lender’s loan included in the Post Closing Term Loan
Advance for purposes of this Agreement.

 


2.1.2                                               NOTES.  UPON REQUEST OF ANY
LENDER, THE TERM LOAN ADVANCES OF SUCH LENDER SHALL BE EVIDENCED BY A PROMISSORY
NOTE SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO (EACH A “NOTE” AND,
COLLECTIVELY, THE “NOTES”) EXECUTED AND DELIVERED BY BORROWER.  EACH NOTE SHALL
REPRESENT THE OBLIGATION OF BORROWER TO PAY TO SUCH LENDER THE LESSER OF (A) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE TERM LOAN ADVANCES MADE BY SUCH LENDER
TO OR ON BEHALF OF BORROWER UNDER THIS AGREEMENT OR (B) THE AMOUNT OF SUCH
LENDER’S COMMITMENT, IN EACH CASE TOGETHER WITH INTEREST THEREON AS PRESCRIBED
IN SECTION 2.3(B).


 

2.2                               Termination of Commitment to Lend.

 

Without limiting Lenders’ other rights hereunder, each Lender’s obligation to
lend the undisbursed portion of the Obligations shall terminate if, in Lenders’
good faith business judgment, there has been a material adverse change since
July 31, 2008 in the business, results of operation, condition (financial or
otherwise) or the prospect of repayment of the Obligations, or

 

3

--------------------------------------------------------------------------------


 

there has been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Agent prior to the
execution of this Agreement.

 

2.3                               Repayment of Credit Extensions.

 

(a)                                  Principal and Interest Payments On Payment
Dates.

 

(i)                                     With respect to the (A) Closing Date
Term Loan Advance, commencing on October 1, 2008 and continuing thereafter on
the Payment Date of each calendar month thereafter, Borrower shall make forty
one (41) equal monthly payments of principal in the amount of $419,048 and one
(1) final payment of principal in the amount of $419,032 on the Applicable Term
Loan Maturity Date and (B) Post Closing Date Term Loan Advance, commencing on
the first day of the first calendar month following the date of the Post Closing
Date Term Loan Advance and continuing thereafter on the Payment Date of each
calendar month thereafter, Borrower shall make forty one (41) equal monthly
payments of principal in the amount of $238,095 and one (1) final payment of
principal in the amount of $238,105 on the Applicable Term Loan Maturity Date
(individually, each is a “Scheduled Payment”, and collectively, the “Scheduled
Payments”).  A Term Loan Advance may only be prepaid in accordance with Sections
2.3(c) and 2.3(d).

 

(ii)                                  Payments received after 3:00 p.m. (New
York time) are considered received at the opening of business on the next
Business Day.

 

(iii)                               Notwithstanding the foregoing, all unpaid
principal and accrued interest with respect to a Term Loan Advance is due and
payable in full to Agent, for the ratable benefit of Lenders, on the earlier of
(A) the first day of the forty second (42nd) month following the date such Term
Loan Advance was made or (B) the date that such Term Loan Advance otherwise
becomes due and payable hereunder, whether by acceleration of the Obligations
pursuant to Section 9.1 or otherwise (the earlier of (A) or (B), the “Applicable
Term Loan Maturity Date”). Without limiting the foregoing, all Obligations shall
be due and payable on the Applicable Term Loan Maturity Date for the last Term
Loan Advance made.

 

(b)                                 Interest Rate.

 

(i)                                     Borrower shall pay interest on each
Payment Date on the unpaid principal amount of each Term Loan Advance until the
Term Loan Advance has been paid in full, at the per annum rate of interest equal
to the Basic Rate determined by Agent as of the Funding Date for each Term Loan
Advance in accordance with the definition of the Basic Rate.  Interest is
computed on the basis of a 360 day year for the actual number of days elapsed.

 

(ii)                                  Any amounts outstanding during the
continuance of an Event of Default shall bear interest at a per annum rate equal
to 5.0% above the highest interest rate otherwise applicable thereto (the
“Default Rate”).

 

(iii)                               In no event shall the interest charged
hereunder, with respect to the notes (if any) or any other obligations of
Borrower under any other Loan Document exceed the maximum amount permitted under
the laws of the State of New York or of any other applicable jurisdiction. 
Notwithstanding anything to the contrary herein or elsewhere, if at any time the
rate

 

4

--------------------------------------------------------------------------------


 

of interest payable hereunder or under any note or other Loan Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower shall,
to the extent permitted by law, continue to pay interest at the Maximum Lawful
Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrower. 
In computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

 

(c)                                  Mandatory Prepayment Upon an Acceleration. 
If the Term Loan is accelerated following the occurrence of an Event of Default
or otherwise, Borrower shall immediately pay to Lenders an amount equal to the
sum of:  (i) all payments of principal plus accrued interest due and owing on
such date and not yet paid, plus (ii) all remaining payments of principal and
all interest due to be paid on such principal payments in the future, plus
(iii) the Final Payment, plus (iv) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.

 

(d)                                 Permitted Prepayment of Loans.   Borrower
shall have the option to prepay all, but not less than all, of the Term Loan
advanced by Lenders under this Agreement, provided Borrower (i) provides written
notice to Agent of its election to prepay the Term Loan at least 30 days prior
to such prepayment, and (ii) pays, on the date of such prepayment (A) all
payments of principal plus accrued interest due and owing on such date and not
yet paid, plus (B) all remaining payments of principal and all interest due to
be paid on such principal payments in the future, plus (C) the Final Payment,
plus (D) all other sums, if any, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.

 

(e)                                  Debit of Accounts.   All principal and
interest payments or other amounts Borrower owes Lenders under this Agreement
and the other Loan Documents due to Agent and Lenders shall be effected by
automatic debit of the appropriate funds from Borrower’s operating account
specified on the EPS Setup Form. Agent will promptly notify Borrower when it
debits Borrower’s accounts.  These debits shall not constitute a set-off.

 

(f)                                    Payments.  All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be

 

5

--------------------------------------------------------------------------------


 

made without set-off, recoupment or counterclaim, in lawful money of the United
States and in immediately available funds.  All payments required under this
Agreement are to be made to Agent to the Collection Account (defined below) for
the account of Lenders.  As used herein, the term “Collection Account” means the
following account of Agent (or such other account as Agent shall identify to
Borrower in writing):

 

Bank Name:

Deutsche Bank

ABA Number:

021001033

Account Number:

 

Ref:

Poniard Pharmaceuticals,

 

Inc./ CFN# HFS2787

 

(g)                                 Withholdings and Increased Costs.  All
payments shall be made free and clear of any taxes, withholdings, duties,
impositions or other charges (other than taxes on the overall net income of any
Lender and comparable taxes), such that Agent and Lenders will receive the
entire amount of any Obligations, regardless of source of payment.  If Agent or
any Lender shall have determined that the introduction of or any change in,
after the date hereof, any law, treaty, governmental (or quasi-governmental)
rule, regulation, guideline or order reduces the rate of return on Agent or such
Lender’s capital as a consequence of its obligations hereunder or increases the
cost to Agent or such Lender of agreeing to make or making, funding or
maintaining any Term Loan Advance, then Borrower shall from time to time upon
demand by Agent or such Lender (with a copy of such demand to Agent) promptly
pay to Agent for its own account or for the account of such Lender, as the case
may be, additional amounts sufficient to compensate Agent or such Lender for
such reduction or for such increased cost.  A certificate as to the amount of
such reduction or such increased cost submitted by Agent or such Lender (with a
copy to Agent) to Borrower shall be conclusive and binding on Borrower, absent
manifest error, provided that, neither Agent nor any Lender shall be entitled to
payment of any amounts under this Section 2.3(g) unless it has delivered such
certificate to Borrower within 180 days after the occurrence of the changes or
events giving rise to the increased costs to, or reduction in the amounts
received by, Agent or such Lender.  Each Lender agrees that it shall allocate
any increased costs among its customers similarly affected in good faith and in
a manner consistent with such Lender’s customary practice.  This provision shall
survive the termination of this Agreement.

 

2.4                               Fees.

 

Borrower will pay to Agent:

 

(a)                                  Agency Fee.  On the Closing Date, a
non-refundable agency fee in an amount equal to $200,000 for the account of
Agent, which fee shall be fully earned when paid;

 

(b)                                 Unused Line Fee.  On the Subsequent Funding
Termination Date, a non-refundable unused line fee in an amount equal to 2.0% of
the undrawn amount, if any, of the Term Loan Commitment for the benefit of
Lenders in accordance with their Commitment Percentage (the “Unused Line Fee”),
which Unused Line Fee shall be fully earned by and for the ratable account of
the Lenders as of the Subsequent Funding Termination Date;

 

6

--------------------------------------------------------------------------------


 

(c)                                  Original Loan Agreement Amendment Letter. 
The amounts payable under the Original Loan Agreement Amendment Letter to the
Lenders when due and payable in accordance with the terms thereof (the “Original
Loan Agreement Fees”);

 

(d)                                 Final Payment.  Upon the earlier of the
Applicable Term Loan Maturity Date, the repayment in full of all outstanding
principal amounts with respect to any Term Loan Advance or the date that the
Term Loan otherwise becomes due and payable hereunder, whether by acceleration
of the Obligations pursuant to Section 9.1 or otherwise, Borrower shall pay to
Agent, for the ratable accounts of Lenders in accordance with their Commitment
Percentage, the Final Payment; and

 

(e)                                  Agent Expenses and Lenders’ Expenses. All
Agent Expenses and Lenders’ Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through and after the Closing Date, when due.

 

2.5                               Authorization and Issuance of the Warrants.

 


BORROWER HAS DULY AUTHORIZED (A) THE ISSUANCE TO SVB (OR ITS AFFILIATE OR
DESIGNEE) OF A WARRANT TO PURCHASE COMMON STOCK EVIDENCING SVB’S (OR SUCH
AFFILIATE’S OR DESIGNEE’S) RIGHT TO ACQUIRE COMMON STOCK OF BORROWER, (B) THE
ISSUANCE TO GEBFS (OR ITS AFFILIATE OR DESIGNEE) OF A WARRANT TO PURCHASE COMMON
STOCK EVIDENCING GEBFS’S (OR SUCH AFFILIATE’S OR DESIGNEE’S) RIGHT TO ACQUIRE
COMMON STOCK OF BORROWER, AND (C) THE REISSUANCE TO GEBFS (OR ITS AFFILIATE OR
DESIGNEE) OF THE WARRANT TO PURCHASE COMMON STOCK DATED AS OF THE ORIGINAL
CLOSING DATE THAT WAS ORIGINALLY ISSUED TO GEBFS/MERRILL, EVIDENCING GEBFS’S (OR
ITS AFFILIATE’S OR DESIGNEE’S) RIGHT TO ACQUIRE COMMON STOCK OF BORROWER
(COLLECTIVELY, THE “WARRANTS TO PURCHASE STOCK”).  THE EXERCISE PERIOD OF THE
WARRANTS IN CLAUSE (A) AND (B) ABOVE SHALL EXPIRE TEN (10) YEARS FROM THE DATE
EACH SUCH WARRANT REFERENCED ABOVE IS ORIGINALLY ISSUED.  THE EXERCISE PERIOD OF
THE WARRANT IN CLAUSE (C) ABOVE SHALL EXPIRE OCTOBER 25, 2011.


 

2.6                               Amendment and Restatement; No Novation;
Continuance of Security Interests.

 


THIS AGREEMENT CONSTITUTES AN AMENDMENT AND RESTATEMENT OF THE ORIGINAL LOAN
AGREEMENT (OTHER THAN THE ORIGINAL LOAN AGREEMENT AMENDMENT LETTER) EFFECTIVE
FROM AND AFTER THE CLOSING DATE.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ARE NOT INTENDED BY
THE PARTIES TO BE, AND SHALL NOT CONSTITUTE, A NOVATION OR AN ACCORD AND
SATISFACTION OF THE OBLIGATIONS UNDER THE ORIGINAL LOAN AGREEMENT OR THE LOAN
DOCUMENTS EXECUTED IN CONNECTION THEREWITH.  ON THE CLOSING DATE, THE CREDIT
FACILITIES AND THE TERMS AND CONDITIONS THEREOF DESCRIBED IN THE ORIGINAL LOAN
AGREEMENT (OTHER THAN THE ORIGINAL LOAN AGREEMENT AMENDMENT LETTER) SHALL BE
AMENDED AND CONVERTED INTO THE CREDIT FACILITIES AND THE TERMS AND CONDITIONS
THEREOF DESCRIBED IN THIS AGREEMENT, AND ALL TERM LOAN ADVANCES, OTHER CREDIT
EXTENSIONS AND OTHER OBLIGATIONS OF BORROWER OUTSTANDING AS OF SUCH DATE UNDER
THE ORIGINAL LOAN AGREEMENT (OTHER THAN THE OBLIGATIONS EVIDENCED BY THE
ORIGINAL LOAN AGREEMENT AMENDMENT LETTER) SHALL BE DEEMED TO BE TERM LOAN
ADVANCES, OTHER CREDIT EXTENSIONS AND OTHER OBLIGATIONS OF BORROWER OUTSTANDING
UNDER THE CORRESPONDING FACILITIES DESCRIBED HEREIN (SUCH THAT ALL ORIGINAL TERM
LOAN ADVANCES OUTSTANDING ON THE CLOSING DATE SHALL BECOME TERM LOAN ADVANCES
UNDER THIS AGREEMENT), WITHOUT FURTHER ACTION BY ANY PERSON.

 

7

--------------------------------------------------------------------------------


 


ALL LIENS AND SECURITY INTERESTS PREVIOUSLY GRANTED TO ORIGINAL AGENT IN ITS
CAPACITY AS AGENT FOR ORIGINAL LENDERS, PURSUANT TO THE ORIGINAL LOAN AGREEMENT
ARE ACKNOWLEDGED AND RECONFIRMED AND REMAIN IN FULL FORCE AND EFFECT, SECURE THE
OBLIGATIONS HEREUNDER AND ARE NOT INTENDED TO BE RELEASED, REPLACED OR
IMPAIRED.  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT AMENDS, RESTATES AND
REPLACES THE ORIGINAL LOAN AGREEMENT IN ITS ENTIRETY OTHER THAN THE ORIGINAL
LOAN AGREEMENT AMENDMENT LETTER.  THE PARTIES HERETO EXPRESSLY AGREE AND
ACKNOWLEDGE THAT THE TERMS AND CONDITIONS OF THE ORIGINAL LOAN AGREEMENT
AMENDMENT LETTER SURVIVE THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AGREEMENT.


 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.

 

The Lenders’ agreement to make its pro rata portion of the Closing Date Term
Loan Advance is subject to the condition precedent that Agent shall have
received, in form and substance satisfactory to the Lenders, such documents and
completion of such other matters, as the Lenders may reasonably deem necessary
or appropriate, including, without limitation, subject to the condition
precedent that Agent shall have received in form and substance satisfactory to
the Lenders the following:

 

(a)                                  this Agreement;

 

(b)                                 a certificate of the Secretary of Borrower
with respect to articles, by-laws, incumbency, specimen signature and corporate
resolutions authorizing the execution, delivery and performance of this
Agreement;

 

(c)                                  a certificate of the Secretary of Guarantor
with respect to articles, by-laws, incumbency, specimen signature and corporate
resolutions authorizing the execution, delivery and performance of the Guaranty
Agreement;

 

(d)                                 Perfection Certificate by Borrower;

 

(e)                                  Note in favor of GEBFS;

 

(f)                                    Guaranty Agreement;

 

(g)                                 Intercreditor Agreement between the Lenders;

 

(h)                                 Warrants to Purchase Stock;

 

(i)                                     Financing statement (Forms UCC-1);

 

(j)                                     Control Agreements (SVB and other
financial institutions);

 

(k)                                  Disbursement Letter;

 

(l)                                     Original Loan Agreement Amendment
Letter;

 

(m)                               EPS Setup Form;

 

8

--------------------------------------------------------------------------------


 

(n)                                 Certificates evidencing Borrower’s equity
ownership of NeoRx together with an assignment executed in blank;

 

(o)                                 Evidence of insurance;

 

(p)                                 UCC financing statement, tax lien and
judgments searches in such jurisdictions required by the Lenders;

 

(q)                                 payment of the fees and Agent Expenses and
Lenders’ Expenses then due specified in Section 2.4 hereof;

 

(r)                                    Certificate of Good Standing/Legal
Existence from the jurisdiction of incorporation for Borrower and Guarantor;

 

(s)                                  Certificate of Foreign Qualification from
the State of California and in each other jurisdiction where Borrower’s failure
to be so qualified could reasonably be expected to have a material adverse
effect on any of (i) the operations, business, assets, properties, or condition
(financial or otherwise) of Borrower, (ii) the ability of Borrower to perform
any of its obligations under this Agreement or under any other Loan Document,
(iii) the legality, validity or enforceability of this Agreement or any other
Loan Document, (iv) the rights and remedies of Agent or Lenders under this
Agreement or under any other Loan Document or (v) the validity, perfection or
priority of any lien in favor of Agent, on behalf of itself and Lenders, on any
of the Collateral, in each case as of a recent date acceptable to the Lenders;

 

(t)                                    A legal opinion issued to Agent and
Lenders by counsel to Borrower and Guarantor dated as of the Closing Date, in
form and substance satisfactory to the Lenders; and

 

(u)                                 Such other documents, and completion of such
other matters, as the Lenders may reasonably deem necessary or appropriate.

 

3.2                               Conditions Precedent to all Credit Extensions.

 

The obligations of Lenders to make its pro rata portion of the each Credit
Extension, including the Closing Date Term Loan Advance, is subject to the
following:

 

(a)                                  timely receipt of a Disbursement Letter;

 

(b)                                 (i) the representations and warranties in
Section 5 shall be true, correct and complete in all material respects on the
effective date of each Credit Extension; provided, that those representations
and warranties expressly referring to a specific date shall be true, accurate
and complete in all respects as of that date, and (ii) no Event of Default or
Default shall have occurred and be continuing, or result from the Credit
Extension;

 

(c)                                  Agent shall have received such other
documents, agreements, instruments or information as the Lenders shall
reasonably request;

 

(d)                                 with respect to the Post Closing Date Term
Loan Advance, Agent shall have received evidence satisfactory to the Lenders
that Borrower has, at the time of and after

 

9

--------------------------------------------------------------------------------


 

giving effect to such Term Loan Advance, unrestricted cash and Cash Equivalents
maintained in deposit accounts subject to a Control Agreement in an amount equal
to or greater than the product of (A) twelve times (B) the Cash Burn Amount (as
defined below).  As used herein, the term “Cash Burn Amount” means, with respect
to Borrower, as of any date of determination and based on the financial
statements most recently delivered to Agent and Lenders in accordance with this
Agreement:

 


(A)                                  (I) THE SUM OF, WITHOUT DUPLICATION,
(A) NET INCOME (LOSS), PLUS (B) DEPRECIATION AND AMORTIZATION, MINUS
(C) NON-FINANCED CAPITAL EXPENDITURES, IN EACH CASE OF CLAUSES (A), (B) AND (C),
FOR THE IMMEDIATELY PRECEDING SIX MONTH PERIOD ON A TRAILING BASIS, DIVIDED BY
(II) SIX,


 

minus

 

(b)                                 (i) the current portion of interest bearing
liabilities (including, without limitation, capital leases) due and payable in
the immediately succeeding six months divided by (ii) six.

 

If sub-clause (A) in clause (a) above is a net loss, the sum of (A) + (B) +
(C) in clause (a) above should be expressed as a positive number.

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.

 

Borrower hereby grants Agent, for the benefit of itself and Lenders, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under this Agreement and the other Loan
Documents, a continuing Lien on and security interest in, and pledges and
assigns to the Agent, for the benefit of itself and Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof, it being expressly agreed and acknowledged that
all Liens and security interests previously granted to Original Agent in its
capacity as agent for Original Lenders, pursuant to the Original Loan Agreement
are acknowledged and reconfirmed and remain in full force and effect, secure the
Obligations hereunder pursuant to the terms hereof and are not intended to be
released, replaced or impaired.  Borrower warrants and represents that the
security interest granted herein shall be a first priority security interest in
the Collateral, subject to only Permitted Liens.

 

Except as noted on Schedule 4.1, Borrower is not a party to, nor is bound by,
any material license or other similar agreement with respect to which the
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property.  Borrower shall provide written notice to Agent within 10
days of entering into or becoming bound by, any such license or agreement which
is reasonably likely to have a material impact on Borrower’s business or
financial condition.  If such licenses or other agreements meet the definition
of Collateral set forth in Section 13 of this Agreement, Borrower shall take
such steps as Agent reasonably requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for such licenses or other
agreements to be deemed “Collateral” and for Agent to have a security

 

10

--------------------------------------------------------------------------------


 

interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Collateral, whether now existing or entered into in the
future.

 

Borrower agrees that any disposition of the Collateral in violation of this
Agreement, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Lenders under the Code.  If the Agreement is
terminated, Lenders’ and Agent’s lien and security interest in the Collateral
shall continue until Borrower fully satisfies its Obligations, Lenders’
obligation to make Credit Extensions has terminated and Agent and Borrower have
each executed a payoff letter in form and substance acceptable to Agent.  If
Borrower shall at any time, acquire a commercial tort claim (as defined in the
Code) or Letter-of-Credit Right, Borrower shall promptly notify Agent in a
writing signed by Borrower of the brief details thereof and grant to Agent and
Lenders in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to Agent.

 

4.2                               Authorization to File Financing Statements.

 

Borrower hereby authorizes Agent to file financing statements, without notice to
Borrower, with all appropriate jurisdictions, in order to perfect or protect
Agent’s and the Lenders’ interest or rights hereunder.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Except as set forth in the Loan Documents, the Perfection Certificate or any
Schedule, Borrower represents and warrants to Agent and each Lender as follows:

 

5.1                               Due Organization and Authorization.

 

Each of Borrower and its Subsidiaries is duly organized, validly existing and in
good standing in its state of incorporation and duly qualified to do business
in, and in good standing in, each jurisdiction in which the nature of the
business conducted by it or its ownership of property requires that it be
qualified, except where the failure to be or do so could not reasonably be
expected to cause a Material Adverse Change.  In connection with this Agreement,
the Borrower delivered to the Agent a certificate signed by the Borrower and
entitled “Perfection Certificate”.  The Borrower represents and warrants to the
Agent and each Lender that: (a) the Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) the Borrower is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth the Borrower’s organizational identification
number or accurately states that the Borrower has none; (d) the Perfection
Certificate accurately sets forth the Borrower’s place of business, or, if more
than one, its chief executive office as well as the Borrower’s mailing address
if different; and (e) all other information set forth on the Perfection
Certificate pertaining to the Borrower is accurate and complete in all material
respects.  If the Borrower does not now have an organizational identification
number, but later obtains one, Borrower shall forthwith notify the Agent of such
organizational identification number.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents have been duly authorized, and do not conflict with Borrower’s
organizational

 

11

--------------------------------------------------------------------------------


 

documents, nor constitute an event of default under any Material Agreement by
which Borrower is bound.  Borrower is not in default under any agreement to
which or by which it is bound in which the default could reasonably be expected
to cause a Material Adverse Change.

 

5.2                               Collateral.

 

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  Borrower has no deposit account, other than the deposit accounts with
Lenders and deposit accounts described in the Perfection Certificate delivered
to Agent in connection herewith.  The Accounts are bona fide, existing
obligations of the account debtors.  The Collateral is not in the possession of
any third party bailee (such as a warehouse).  Except as hereafter disclosed to
the Lenders in writing by Borrower, none of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate.  In the event that Borrower, after the date hereof, intends to
store or otherwise deliver any portion of the Collateral to a bailee, then
Borrower will first receive the written consent of Lenders and such bailee must
acknowledge in writing that the bailee is holding such Collateral for Agent, for
the benefit of itself and Lenders.  All Inventory is in all material respects of
good and marketable quality, free from material defects.

 

5.3                               Intellectual Property.

 

Borrower and its Subsidiaries solely own, or have sufficient rights to use and
otherwise exercise and exploit and license all Intellectual Property necessary
or material for use in connection with their respective businesses as currently
being conducted.  Neither Borrower nor any of its Subsidiaries has received any
notice that any current activities of any of them may violate or infringe upon
the patent rights of any Person.  To the knowledge of Borrower, each Patent
owned or licensed by Borrower or its Subsidiaries that is necessary or material
for use in its business as currently conducted is enforceable and there is no
existing or expected infringement (or challenge) by another Person of (or to)
any of the Intellectual Property of Borrower or its Subsidiaries that could
reasonably be expected to cause a Material Adverse Change.  Schedule
5.3(ii) sets forth, as of August 26, 2008, (i) all domestic and foreign
registered patents and patent applications of Borrower; and (ii) all domestic
and foreign registered and applied for trademarks, trade names and service marks
of Borrower.  Borrower has no domestic or foreign copyrights or copyright
registrations, nor does Borrower use any material unregistered copyrights in the
ordinary course of its business.

 

5.4                               Litigation.

 

Except as shown in the Perfection Certificate, there are no actions or
proceedings pending or, to the knowledge of Borrower, threatened by or against
Borrower or any Subsidiary in which an adverse decision could reasonably be
expected to cause a Material Adverse Change.

 

5.5                               No Material Deterioration in Financial
Statements.

 

All consolidated financial statements for Borrower and its Subsidiaries,
delivered to Agent were prepared in accordance with GAAP consistently applied
during the periods involved (except in the case of unaudited interim statements,
to the extent that they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and

 

12

--------------------------------------------------------------------------------


 

instructions for Reports on Form 10-Q) and fairly present in all material
respects Borrower’s consolidated financial condition as of the dates thereof and
Borrower’s consolidated results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
adjustments).  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Agent.

 

5.6                               Solvency.

 

Based on the financial condition of Borrower as of the Closing Date, the fair
salable value of Borrower’s assets (including goodwill minus disposition costs)
exceeds the fair value of its liabilities; the Borrower is not left with
unreasonably small capital after the transactions in this Agreement; and
Borrower is able to pay its debts (including trade debts) as they mature.

 

5.7                               Regulatory Compliance.

 

Borrower is not an “investment company” or a company “controlled”  by an
“investment company”, or a “subsidiary” of an “investment company” under the
Investment Company Act of 1940.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Borrower has not violated
any Laws, the violation of which could reasonably be expected to cause a
Material Adverse Change.  None of Borrower’s or any Subsidiary’s properties or
assets has been used by Borrower or any Subsidiary or, to Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP.  Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue its business as currently conducted, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Change.

 

Neither Borrower, nor to the knowledge of Borrower, any of its Affiliates or
agents acting on behalf of Borrower in any capacity in connection with the
transactions contemplated by this Agreement is (i) in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) is a Blocked Person.  Neither Borrower nor, to the knowledge of Borrower,
any of its Affiliates or agents acting on behalf of Borrower in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

 

13

--------------------------------------------------------------------------------


 

5.8                               Subsidiaries.

 

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.  NeoRx does not own any assets or property or
conduct any business except as described on Schedule 5.8 attached hereto.

 

5.9                               Taxes; Pension.

 

All tax returns, reports and statements, including information returns, required
by any governmental authority to be filed by Borrower and its Subsidiaries have
been filed with the appropriate governmental authority and all taxes, levies,
assessments and similar charges have been paid prior to the date on which any
fine, penalty, interest or late charge may be added thereto for nonpayment
thereof (or any such fine, penalty, interest, late charge or loss has been
paid).  Proper and accurate amounts have been withheld by Borrower and its
Subsidiaries from its respective employees for all periods in compliance with
applicable laws and such withholdings have been timely paid to the respective
governmental authorities.  Borrower and its Subsidiaries has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower nor any of its
Subsidiaries has withdrawn from participation in, or has permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or a Subsidiary, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental
authority.

 

5.10                        Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Agent or any Lender (taken together
with all such written certificates and written statements given to Agent or any
Lender) contains any untrue statement of a material fact or omits to state a
material fact necessary to make any representation, warranty or other statement
contained in the certificates or written statements, in light of the
circumstances under which they were made, not misleading as of the date such
written representation, warranty or other statement was made, it being
recognized by Agent and Lenders that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following for so long as Agent or any Lender has an
obligation to make any Credit Extension, or there are outstanding Obligations:

 

6.1                               Government Compliance.

 

Borrower shall maintain its and all Subsidiaries’ legal existence and good
standing as a Registered Organization and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply, with all Laws to which

 

14

--------------------------------------------------------------------------------


 

it is subject, noncompliance with which could have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                  Borrower shall deliver to Agent:  (i) as
soon as available, but no later than 30 days after the last day of each month, a
company prepared unaudited consolidated financial statements, consisting of a
balance sheet and income statement covering Borrower’s consolidated operations
for the monthly period ending the last day of such month, together with a
Compliance Certificate signed by a Responsible Officer in the form of Exhibit B
and in a form reasonably acceptable to Agent; (ii) as soon as available, but no
later than 180 days after the last day of Borrower’s fiscal year, or within 5
days of filing with the SEC, if earlier, audited consolidated financial
statements prepared under GAAP, consistently applied, together with the report
of an independent registered accounting firm issued in connection therewith;
(iii) within 5 days of earlier of filing or the required date for filing, copies
of all reports on Form 10-K, Form 10-Q and Form 8-K filed with the SEC;
(iv) financial projections and operating plans approved by the Borrower’s board
of directors for each fiscal year not less than 30 days prior to each such
fiscal year; (v) as soon as available, but no later than within 3 Business Days
after a material default or termination of any Material Real Property Lease,
written notice of such material default or termination of such lease; and
(vi) other financial information reasonably requested by the Lenders.  Borrower
may comply with the requirements of clauses (ii) and (iii) above by maintaining
an electronic link to its SEC reports on Borrower’s website.

 

(b)                                 Borrower will keep proper books of record
and account in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities.  Borrower shall allow, at the sole cost of Borrower,  Agent to visit
and inspect any of its properties, to examine and make abstracts or copies from
any of their respective books and records, to conduct a collateral audit and
analysis of its operations and the Collateral, to verify the amount and age of
the accounts, the identity and credit of the respective account debtors, to
review the billing practices of Borrower and to discuss its respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be requested.  Notwithstanding the
foregoing, such audits shall be conducted at Borrower’s expense no more often
than once every twelve (12) months unless an Event of Default or a Default has
occurred and is continuing.

 

(c)                                  (i) Borrower will give prompt written
notice to Agent of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower which would reasonably be expected to
result in a Material Adverse Change with respect to Borrower; (ii) Borrower
shall provide to Agent evidence of the payments required to be made to Genzyme
Corporation, as successor to AnorMED, Inc., pursuant to a License Agreement
between them promptly after each such payment but in any event within 5 days of
each such payment; and (iii) without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within 3
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or Default, Borrower shall give written notice to Agent of such
occurrence, which such notice shall include a reasonably detailed description of
such Event of Default or Default.

 

15

--------------------------------------------------------------------------------


 

6.3                               Inventory; Returns.

 

Borrower shall keep all Inventory in good and marketable condition, free from
material defects. Returns and allowances between Borrower and its account
debtors shall follow Borrower’s customary practices as they exist at the Closing
Date. Borrower must promptly notify Agent of all returns, recoveries, disputes
and claims, that  involve more than $100,000.

 

6.4                               Taxes.

 

Borrower shall make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Agent, on demand,
appropriate certificates attesting to such payments.

 

6.5                               Insurance.

 

Borrower shall keep its business and the Collateral insured for risks and in
amounts, customary for similarly situated companies in Borrower’s industry as
Lenders and Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are satisfactory to Agent in Agent’s
reasonable discretion. All property policies shall have a lenders’ loss payable
endorsement showing Agent as an additional lenders’ loss payee and all liability
policies shall show the Lenders and Agent as an additional insured and all
policies shall provide that the insurer must give Agent on behalf of Lenders at
least 20 days notice before canceling its policy. At any Lender’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Agent’s option, be payable
to Agent on behalf of Lenders on account of the Obligations. Notwithstanding the
foregoing, so long as no Event of Default or Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy toward the replacement or repair of destroyed or damaged
property in an aggregate amount not to exceed $350,000 per fiscal year; provided
that such replaced or repaired property (a) shall be of equal or like value as
the replaced or repaired Collateral, (b) shall be deemed Collateral in which
Agent has been granted a first priority security interest pursuant to the terms
hereunder, and (c) shall be obtained within 365 days of the receipt of such
proceeds.

 

6.6                               Primary Accounts.

 

Neither Borrower nor any Subsidiary shall directly or indirectly maintain or
establish any deposit account or securities account, unless Agent, Borrower or
such Subsidiary and the depository institution or securities intermediary at
which the account is or will be maintained enter into a Control Agreement. The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Borrower’s employees.

 

6.7                               Registration of Intellectual Property Rights.

 

Borrower shall: (i) protect, defend and maintain the validity and enforceability
of the Intellectual Property material to Borrower’s business; (ii) promptly
advise Lenders in writing of material infringements of the Intellectual
Property; and (iii) not allow any Intellectual Property

 

16

--------------------------------------------------------------------------------


 

material to the Borrower’s business to be abandoned, forfeited or dedicated to
the public without Lenders’ written consent.

 

6.8                               Financial Covenants.

 

(a)                                  Borrower shall maintain minimum
unrestricted cash and Cash Equivalents in an amount not less than (i) at all
times prior to the date of the Post Closing Term Loan Advance, the lesser of
(A) $11,440,000 and (B) the outstanding principal balance of the Term Loan
Advances plus $4,000,000 and (ii) on the date of the Post Closing Term Loan
Advance and at all times thereafter, the lesser of (A) $17,940,000 and (B) the
outstanding principal balance of the Term Loan Advances plus $4,000,000, in each
such case cash and Cash Equivalents shall be at all times subject to a Control
Agreement.

 

(b)                                 Borrower shall maintain, at all times, cash
and Cash Equivalents accounts with SVB or SVB’s Affiliates (the “SVB Accounts”)
in an amount not less than 85% of the dollar value of the Borrower’s cash and
Cash Equivalents at all financial institutions.

 

6.9                               Use of Proceeds.

 

Borrower shall use the Term Loan for working capital needs. No portion of the
Term Loan will be used for personal, family, agricultural or household use.

 

6.10                        Notice of Management Change.

 

Borrower shall notify Agent of the separation of any of the following parties
from employment at Borrower within 10 days of such separation: the Chief
Executive Officer, the Chief Financial Officer, the Chief Medical Officer, any
Senior Vice President, and any executive Vice President of Borrower.

 

6.11                        Leased Real Property.

 

(a)                                  Borrower shall use commercially reasonable
efforts to obtain a landlord waiver, in form and substance reasonably acceptable
to the Lenders, for each Material Real Property Lease existing on the Closing
Date on or before October 14, 2008.

 

(b)                                 Upon any Lender’s request, promptly (and in
any event within 10 Business Days) deliver to Agent: (a) evidence in form
reasonably satisfactory to the Lenders that rental payments were made with
respect to any Material Real Property Lease, and (b) a certification by an
officer of Borrower that no default or event of default exists under any
Material Real Property Lease. Borrower shall provide Agent 30 days prior written
notice of its intention to enter into a Material Real Property Lease and prior
to the effectiveness thereof, Borrower shall cause the landlord of such property
to enter into and deliver to Agent a fully executed landlord waiver, in form and
substance reasonably acceptable to Agent.

 

17

--------------------------------------------------------------------------------


 

6.12                        Further Assurances.

 

Borrower shall execute any further documents, instruments and agreements and
take further action as Agent reasonably requests to perfect or continue Agent’s
for the benefit of itself and the Lenders security interest in the Collateral or
to effect the purposes of this Agreement.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not do any of the following without the Lenders’ prior written
consent, which shall not be unreasonably withheld or delayed, for so long as
Agent or any Lender has an obligation to make Credit Extensions or there are any
outstanding Obligations:

 

7.1                               Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (i) of Inventory in the ordinary
course of business; (ii) of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business; (iii) of worn-out or obsolete Equipment in an aggregate amount not
to exceed $250,000; (iv) of assets constituting all or part of the Non-Core
Technologies; (v) in connection with partnerships, joint ventures or similar
arrangements (including out-licenses) relating to Borrower’s Picoplatin and
future product development programs to the extent approved by Borrower’s board
of directors and so long as no Event of Default or Default shall have occurred
and be continuing at the time of, or would result from, such Transfer; (vi) in
connection with Permitted Liens and Permitted Investments; and (vii) other
Transfers which in the aggregate do not exceed $100,000 in any fiscal year.

 

7.2                               Changes in Business, Ownership, Management or
Locations of Collateral.

 

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or consummate any offering of equity securities, whether in a single transaction
or a series of related transactions, following which the shareholders of
Borrower who were shareholders immediately preceding such securities offering
would, on a fully diluted basis, beneficially own less than 50% of the common
stock of Borrower immediately after giving effect to the such transaction or
transactions. Borrower shall not, without at least 30 days prior written notice
to Agent: (i) relocate its chief executive office, or add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than $100,000 in Borrower’s assets or property), or
(ii) change the fiscal year end of Borrower. Borrower shall not (i) change its
jurisdiction of organization, or (ii) change its status as a registered
organization (within the meaning of the Code) in the State of Washington, or
(iii) change its legal name, or (iv) change any organizational number (if any)
assigned by its jurisdiction of organization, or (vi) remove or maintain any of
the Collateral from the continental United States (other than (A) inventory
manufactured outside of the United States that has not been imported into the
United States, and (B) such other Collateral maintained outside of the United
States in the ordinary course of business but provided that the aggregate value
of all Collateral described in this clause (2) cannot exceed $500,000 at any
time).

 

18

--------------------------------------------------------------------------------


 

7.3                               Mergers or Acquisitions.

 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except where (i) no Default or Event of Default has occurred and is continuing
or would result from such action during the term of this Agreement;
(ii) Borrower is the surviving entity after such transaction is consummated (to
the extent Borrower was a party thereto); (iii) no material adverse change in
financial position or outlook of the combined entity is reasonably likely to
result, (iv) Borrower has given Lenders at least 15 days prior written notice of
such proposed transaction, (v) Lenders shall have received all documents,
instruments, agreements and information as Lenders reasonably require in
connection with such proposed transaction, (vi) the board of directors (or other
comparable governing body) of the target or selling entity shall have duly
approved such proposed transaction and (vii) Borrower maintains at the time of
such transaction minimum unrestricted cash and Cash Equivalents in an amount not
less than (A) if prior to the date of the Post Closing Term Loan Advance,
$11,440,000 and (B) if on the date of the Post Closing Term Loan Advance and at
all times thereafter, $17,940,000, in each such case cash and Cash Equivalents
shall be at all times subject to a Control Agreement. A Subsidiary may merge or
consolidated into any other Subsidiary or into Borrower.

 

7.4                               Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

7.5                               Encumbrance.

 

Create, incur, or allow any Lien on any of its assets or property (including,
without limitation, its Intellectual Property), or assign or convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries to do so, except for Permitted Liens, or permit any Collateral not
to be subject to the first priority security interest granted herein, except
that the Collateral may also be subject to Permitted Liens. In addition, except
as permitted by Section 7.1 of this Agreement, Borrower shall not sell,
transfer, assign, mortgage, pledge, lease, grant a security interest in, or
encumber, or enter into any agreement, document, instrument or other arrangement
with any Person (except with or in favor of the Agent and Lenders) which
directly or indirectly prohibits or has the effect of prohibiting Borrower from
selling, transferring, assigning, mortgaging, pledging, leasing, granting a
security interest in or upon, or encumbering any of Borrower’s Intellectual
Property.

 

7.6                               Distributions; Investments.

 

(i) Directly or indirectly acquire or own any Person, or make any Investment in
any Person, other than Permitted Investments, acquire or create any Subsidiary
or permit any of its Subsidiaries to do so; or (ii) pay any dividends or make
any distribution or payment or redeem, retire or purchase any capital stock,
except for (x) payment of cash in lieu of the issuance on any fractional shares
pursuant to the terms of outstanding convertible securities not to exceed
$100,000 in the aggregate for all such payments during any fiscal year and
(y) semi-annual cash

 

19

--------------------------------------------------------------------------------


 

dividends payable pursuant to the terms of the Company’s outstanding Series I
Convertible Exchangeable Preferred Stock not to exceed $251,000 in the aggregate
for any such payment.

 

7.7                               Transactions with Affiliates.

 

Except as approved by the majority of the disinterested members of Borrower’s
board of directors, directly or indirectly enter into or permit to exist any
material transaction with any Affiliate of Borrower except for (a) transactions
that are in the ordinary course of Borrower’s business, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non—affiliated Person, and (b) transactions with
Subsidiaries not otherwise prohibited hereunder, including Permitted Investments
in Subsidiaries and Permitted Indebtedness to and from Subsidiaries.

 

7.8                               Subordinated Debt.

 

Make or permit any payment on any Subordinated Debt, except under the terms of
the subordination, intercreditor, or other similar agreement, by and between
Agent and the holder of such Subordinated Debt, to which such Subordinated Debt
is subject, or amend or waive any material provision in any document relating to
the Subordinated Debt.

 

7.9                               Compliance with Anti-Terrorism Laws.

 

Agent hereby notifies Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and its principals, which information includes the name and address of
Borrower and its principals and such other information that will allow Agent to
identify such party in accordance with Anti-Terrorism Laws. Borrower will not,
nor will Borrower permit any Subsidiary  or Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower shall immediately
notify Agent if Borrower has knowledge that Borrower or any Subsidiary or
Affiliate is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. Borrower
will, nor will Borrower permit any Subsidiary or Affiliate to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

7.10                        Compliance.

 

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a

 

20

--------------------------------------------------------------------------------


 

Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law, if
such failure or violation could reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

7.11                        NeoRx.

 

Borrower shall not permit NeoRx to at any time own any assets or property or
conduct any business except as described on Schedule 5.8 attached hereto as of
the Closing Date.

 

7.12                        Amendments to Other Agreements.

 

Amend, modify or waive any provision of any Material Agreement (unless the net
effect of such amendment, modification or waiver is not adverse in any material
respect to Borrower, Agent or Lenders) without the prior written consent of the
Lenders. A description of all Material Agreements as of the Closing Date is set
forth on Schedule 7.12 hereto.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1                               Payment Default.

 

Borrower fails to pay any of the Obligations within 3 Business Days after their
due date (which 3 Business Day grace period shall not apply to payments due on
the Applicable Term Loan Maturity Date). During the additional 3 Business Day
period the failure to cure the payment default shall not constitute an Event of
Default (but no Credit Extension shall be made during such cure period).

 

8.2                               Covenant Default.

 

(a)                                  If Borrower fails to perform any obligation
under Sections 6.1 (solely as it relates to maintaining its existence in its
jurisdiction of formation), 6.2, 6.6, 6.8, or 6.9 or violates any of the
covenants contained in Section 7 of this Agreement, or

 

(b)                                 If Borrower fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant, or agreement
contained in this Agreement, in any of the other Loan Documents, and has failed
to cure such default within 10 days after the occurrence thereof; provided,
however, that (i) if the default cannot by its nature be cured within the 10 day
period or cannot after diligent attempts by Borrower be cured within such 10 day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional reasonable period (which shall not in any case
exceed 30 days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (provided that no Credit Extensions will be made during such cure
period) and (ii) if the default cannot by its nature be cured, then Borrower
shall have a reasonable period (which shall not in any case exceed 10 days) to
minimize the impact of the default such that the default is not material, and
within such reasonable time period the default shall not be deemed an Event of
Default (provided that no Credit Extensions will be made during such period).

 

21

--------------------------------------------------------------------------------


 

8.3                               Material Adverse Change.

 

A Material Adverse Change occurs.

 

8.4                               Attachment.

 

(i) Any material portion of Borrower’s or a Guarantor’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in 10 days; (ii) the service of
process upon Borrower or a Guarantor seeking to attach, by trustee or similar
process, any funds of such Person on deposit with the Lenders and/or Agent, or
any entity under the control of Lenders and/or Agent (including a subsidiary);
(iii) Borrower or any Guarantor is enjoined, restrained, or prevented by court
order from conducting a material part of its business; (iv) a judgment or other
claim becomes a Lien on a material portion of Borrower’s or a Guarantor’s
assets; or (v) a notice of lien, levy, or assessment is filed against any of
Borrower’s or any Guarantor’s assets by any government agency and not paid
within 10 days after such Person receives notice. These are not Events of
Default if stayed or if a bond is posted pending contest by Borrower or such
Guarantor (but no Credit Extensions shall be made during the cure period).

 

8.5                               Insolvency.

 

(i) Borrower or a Guarantor is unable to pay its debts (including trade debts)
as they become due; (ii) Borrower or a Guarantor begins an Insolvency
Proceeding; or (iii) an Insolvency Proceeding is begun against Borrower or a
Guarantor and not dismissed or stayed within 60 days (but no Credit Extensions
shall be made before any Insolvency Proceeding is dismissed).

 

8.6                               Other Agreements.

 

If there is a default in (a) the License Agreement between Borrower and Genzyme
Corporation, as successor to AnorMED, Inc., due to Borrower’s failure to make
any payment required thereunder; or (b) any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of $250,000 or that could result in a 
Material Adverse Change.

 

8.7                               Judgments.

 

If a judgment or judgments for the payment of money in an amount, individually
or in the aggregate, of at least $250,000 shall be rendered against Borrower or
any Guarantor and shall remain unsatisfied and unstayed for a period of 10
Business Days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment).

 

8.8                               Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any

 

22

--------------------------------------------------------------------------------


 

writing delivered to Agent and/or Lenders or to induce Agent and/or Lenders to
enter this Agreement or any other Loan Document.

 

8.9                               Criminal Proceeding.

 

The institution by any Governmental Authority of criminal proceedings against
Borrower or any Guarantor which are reasonably likely to result in a Material
Adverse Change.

 

8.10                        Subordinated Debt.

 

Any Person holding any Subordinated Debt terminates the applicable subordination
agreement, asserts that it is terminated or accelerates the Subordinated Debt in
violation of the applicable subordination terms.

 

8.11                        Lien Priority; Enforceability of Documents.

 

(a) Any Lien created hereunder or under any other Loan Document shall at any
time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be secured thereby, subject to no prior or equal Lien except
Permitted Liens, or Borrower shall so assert, (b) without limiting clauses
(a) or (c) of this Section 8.11, any provision of any other Loan Document (other
than an immaterial provision) shall fail to be valid and binding on, or
enforceable against, Borrower, or any Guarantor, if applicable, party thereto,
or (c) any subordination provision set forth in any document evidencing or
relating to the Subordinated Debt shall, in whole or in part, terminate or
otherwise fail or cease to be valid and binding on, or enforceable against, any
agent for, or holder of, the Subordinated Debt (or such person shall so state in
writing), or Borrower, or any Guarantor, if applicable, shall state in writing
that any of the events described in clause (a), (b) or (c) above shall have
occurred.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

When an Event of Default occurs and continues Agent may, without notice or
demand, do any or all of the following:

 

(a)                                  Declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Agent and/or
Lenders);

 

(b)                                 Stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or Lenders;

 

(c)                                  Settle or adjust disputes and claims
directly with account debtors for amounts, on terms and in any order that Agent
considers advisable and notify any Person owing Borrower money of Agent’s for
the benefit of itself and the Lenders Lien and security interest in such funds
and verify the amount of such account. Borrower shall collect all payments in
trust for Agent for the benefit of itself and Lenders and, if requested by
Agent, immediately deliver

 

23

--------------------------------------------------------------------------------


 

the payments to Lenders in the form received from the account debtor, with
proper endorsements for deposit;

 

(d)                                 Make any payments and do any acts it
considers necessary or reasonable to protect its security interest in the
Collateral. Borrower shall assemble the Collateral if Agent requests and make it
available as Agent designates. Agent may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Agent
for the benefit of itself and Lenders a license to enter and occupy any of its
premises, without charge, to exercise any of Agent’s rights or remedies;

 

(e)                                  Apply to the Obligations any (i) balances
and deposits of Borrower it holds, or (ii) any amount held by Agent or Lenders
owing to or for the credit or the account of Borrower;

 

(f)                                    Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the Collateral.
Agent is hereby granted a non-exclusive, royalty-free license or other right to
use, without charge, Borrower’s labels, patents, copyrights, mask works, rights
of use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property solely to the extent required in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Agent’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Agent for the
benefit of itself and Lenders; and

 

(g)                                 Place a “hold” on any account maintained
with Agent and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral; and

 

(h)                                 Dispose of the Collateral according to the
Code or exercise any other right or remedy permitted hereunder, under any other
Loan Document or under applicable Law.

 

9.2                               Power of Attorney.

 

Borrower hereby irrevocably appoints Agent as its lawful attorney-in-fact, to be
effective upon the occurrence and during the continuance of an Event of Default,
to: (i) endorse Borrower’s name on any checks or other forms of payment or
security; (ii) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against account debtors, (iii) settle and adjust disputes and
claims about the Accounts directly with account debtors, for amounts and on
terms Agent determines reasonable; (iv) make, settle, and adjust all claims
under Borrower’s insurance policies; and (v) transfer the Collateral into the
name of Agent for the benefit of itself and Lenders or a third party as the Code
permits. Borrower hereby appoints Agent as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of any security interest regardless of whether an Event of Default or a Default
has occurred until all Obligations have been satisfied in full and Agent and
Lenders are under no further obligation to make Credit Extensions hereunder.
Agent’s foregoing appointment as Borrower’s attorney in fact, and all of Agent’s
rights and powers, coupled with

 

24

--------------------------------------------------------------------------------


 

an interest, are irrevocable until all Obligations have been fully repaid and
performed and Lenders’ and Agent’s obligation to provide Credit Extensions
terminates.

 

9.3                               Accounts, Notification and Collection.

 

In the event that an Event of Default occurs and is continuing, Agent may notify
any Person owing Borrower money of Agent’s security interest in the funds and
verify and/or collect the amount of the Account. Upon the occurrence and during
the continuation of an Event of Default, any amounts received by Borrower shall
be held in trust by Borrower for Agent, and, if requested by Agent, Borrower
shall immediately deliver such receipts to Agent in the form received from the
account debtor, with proper endorsements for deposit.

 

9.4                               Agent Expenses.

 

Any amounts paid by Agent as provided herein are Agent Expenses or any Lender as
provided herein are Lenders’ Expenses and are immediately due and payable and
shall bear interest at the then applicable rate and be secured by the
Collateral. No payments by Agent or any Lender shall be deemed an agreement to
make similar payments in the future or Agent’s and Lenders’ waiver of any Event
of Default or Default.

 

9.5                               Agent’s Liability for Collateral.

 

So long as the Agent and Lenders comply with reasonable commercial lending
practices regarding the safekeeping of Collateral, the Agent and Lenders shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6                               Application of Proceeds.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a)  Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of Borrower
or any Guarantor of all or any part of the Obligations, and, as between Borrower
on the one hand and Agent and Lenders on the other, Agent shall have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent and, with respect to
application of payments to Lenders, in a manner consistent with each Lender’s
Commitment Percentage, and (b) the proceeds of any sale of, or other realization
upon, all or any part of the Collateral shall be applied:  first, to Agent
Expenses; second, to Lenders’ Expenses; third, to accrued and unpaid interest on
the Obligations (excluding any interest which, but for the provisions of the
United States Bankruptcy Code, would have accrued on such amounts); fourth, to
the principal amount of the Obligations outstanding; and fifth to any other
Obligations of Borrower owing to Agent or any Lender (including without
limitation interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on the Obligations). Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical

 

25

--------------------------------------------------------------------------------


 

order provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.

 

9.7                               Remedies Cumulative.

 

Agent’s rights and remedies under this Agreement, the other Loan Documents, and
all other agreements are cumulative. Agent has all rights and remedies provided
under the Code, by law, or in equity. Agent’s exercise of one right or remedy is
not an election, and Agent’s waiver of any Event of Default or Default is not a
continuing waiver. Agent’s delay is not a waiver, election, or acquiescence. No
waiver hereunder shall be effective unless signed by Agent and each Lender and
then is only effective for the specific instance and purpose for which it was
given. Agent and Lenders shall have no obligation to marshal any assets in favor
of Borrower or any Guarantor, or against or in payment of any of the other
Obligations or any other obligation owed to Agent or Lenders by Borrower or any
Guarantor.

 

9.8                               Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Agent on which Borrower is liable.

 

10.                               NOTICES

 

Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service or by
telefacsimile at the addresses listed below. A party may change its notice
address by written notice to the other party.

 

 

If to Borrower:

Poniard Pharmaceuticals, Inc.
7000 Shoreline Court
South San Francisco, California 94080
Attn: Caroline Loewy, Chief Financial Officer
Fax: (650) 583-3789

 

 

 

 

If to Agent or GEBFS:

GE Business Financial Services Inc.
c/o GE Healthcare Financial Services, Inc., LSF
83 Wooster Heights Road, Fifth Floor
Danbury, Connecticut 06810
Attn: Senior Vice President of Risk
Fax: (203) 205-2192

 

26

--------------------------------------------------------------------------------


 

 

with a copy to:

GE Business Financial Services Inc.
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attn: General Counsel
Fax: (301) 664-9866

 

 

 

 

If to SVB:

Silicon Valley Bank
185 Berry Street, Suite 3000
San Francisco, California 94107
Attn: Peter Scott
Fax: (415) 856-0810

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

New York law governs this Agreement and the other Loan Documents without regard
to principles of conflicts of law. Borrower, Lenders and Agent each submit to
the exclusive jurisdiction of the State and Federal courts in New York and
Borrower accepts jurisdiction of the courts and venue in New York County, New
York. NOTWITHSTANDING THE FOREGOING, THE AGENT SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE LENDERS’ OR AGENT’S RIGHTS
AGAINST THE BORROWER OR ITS PROPERTY.

 

BORROWER, AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
Obligations under it without the Lenders’ prior written consent which may be
granted or withheld in the Lenders’ discretion. Lenders and Agent have the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Lenders’ obligations, rights and benefits under this Agreement, the other Loan
Documents or any related agreement, including, without limitation, an assignment
to any Affiliate or related party.

 

27

--------------------------------------------------------------------------------


 

12.2                        Indemnification.

 

Borrower hereby indemnifies, defends and holds Agent and the Lenders and their
respective officers, employees, and agents (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of Borrower, and the
reasonable expenses of investigation by engineers, environmental consultants and
similar technical personnel and any commission, fee or compensation claimed by
any broker (other than any broker retained by Agent or Lenders) asserting any
right to payment for the transactions contemplated hereby, which may be imposed
on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby and the use or intended use
of the proceeds of the Term Loan, except that Borrower shall not have any
obligation hereunder to an Indemnitee with respect to any liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements caused by or resulting from the gross negligence or willful
misconduct of any Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction. To the extent that the undertaking set
forth in the immediately preceding sentence may be unenforceable, Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.

 

12.3                        Expenses.

 

Borrower hereby agrees to promptly pay (a) all reasonable costs and expenses of
Agent and the Lenders (including, without limitation, the reasonable fees, costs
and expenses of counsel to, and independent appraisers and consultants retained
by Agent or any Lender) in connection with the examination, review, due
diligence investigation, documentation, negotiation, closing and syndication of
the transactions contemplated by this Agreement and the other Loan Documents, in
connection with the performance by Agent or any Lender of its rights and
remedies this Agreement and under the other Loan Documents and in connection
with the continued administration of this Agreement and under the other Loan
Documents including: (i) any amendments, modifications, consents and waivers to
and/or under this Agreement or any and all other Loan Documents and (ii) any
periodic public record searches conducted by or at the request of Agent or any
Lender (including, without limitation, title investigations, UCC searches,
fixture filing searches, judgment, pending litigation and tax lien searches and
searches of applicable corporate, limited liability, partnership and related
records concerning the continued existence, organization and good standing of
certain Persons), (b) without limitation of the preceding clause (a), all
reasonable costs and expenses of Agent and Lenders (including recordation and
transfer taxes) in connection with the creation, perfection and maintenance of
Liens pursuant to this Agreement and the other Loan Documents, (c) without
limitation of the preceding clause (a), all costs and expenses of Agent and the
Lenders in connection with (i) protecting, storing, insuring, handling,
maintaining or selling any Collateral; (ii) any litigation, dispute, suit or
proceeding relating to this Agreement and any other Loan Document; and (iii) any
workout, collection, bankruptcy, insolvency and other enforcement proceedings

 

28

--------------------------------------------------------------------------------


 

under this Agreement and any and all of the other Loan Documents, and (d) all
costs and expenses incurred by Lenders in connection with any litigation,
dispute, suit or proceeding relating to this Agreement and any other Loan
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under this Agreement or under any and all
other Loan Documents, provided, however, that to the extent that the costs and
expenses referred to in this clause (d) consist of fees, costs and expenses of
counsel, Borrower shall be obligated to pay such fees, costs and expenses for
counsel to Agent and for only one counsel acting for all Lenders (other than
Agent) and provided further that, in all cases and notwithstanding any other
provision in this Agreement or the other Loan Documents to the contrary, if
Borrower prevails in any action or proceeding between Borrower and Agent and/or
Lenders arising out of or relating to this Agreement and any other Loan
Documents, Borrower shall be entitled to recover from Agent and Lenders all
attorneys fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.

 

12.4                        Right of Set-Off.

 

Borrower and any guarantor hereby grant to Agent, for the benefit of itself and
Lenders, a Lien, security interest and right of set-off as security for all
Obligations, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Agent, any Lender or any entity under the
control of Agent or a Lender (including an Agent or Lender subsidiary) or in
transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Agent or, at the
direction of Agent, any Lender may set-off the same or any part thereof and
apply the same to any liability or obligation of Borrower and any guarantor even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.5                        Time of Essence.

 

Time is of the essence for the performance of all Obligations in this Agreement.

 

12.6                        Severability of Provision.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.7                        Amendments in Writing, Integration.

 

All amendments to this Agreement or any other Loan Document must be in writing
signed by Agent, each Lender and Borrower. This Agreement and the other Loan
Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations

 

29

--------------------------------------------------------------------------------


 

between the parties about the subject matter of this Agreement and the other
Loan Documents merge into this Agreement and the other Loan Documents.

 

12.8                        Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement. Delivery of
an executed signature page of this Agreement and any other Loan Document by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

12.9                        Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
under Sections 2.3(g), 12.2 and 12.3 shall survive until the statute of
limitations with respect to such obligation, claim or cause of action shall have
run.

 

12.10                 Administrative Agent.

 

(a)                                  Each Lender hereby appoints GEBFS as Agent
under this Agreement and the other Loan Documents, under the terms and
conditions set forth herein. Each Lender hereby irrevocably appoints and
authorizes Agent to enter into each of the Loan Documents to which it is a party
(other than this Agreement) on its behalf and to take such actions as Agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of the other
Loan Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Loan Documents on behalf of Lenders.
The provisions of this Section 12.10 are solely for the benefit of Agent and
Lenders and neither Borrower nor any Guarantor shall have any rights as a third
party beneficiary of any of the provisions hereof. In performing its functions
and duties under this Agreement, Agent shall act solely as agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrower or any Guarantor. Agent may
perform any of its duties hereunder, or under the other Loan Documents, by or
through its agents or employees. With respect to its participation in the Loan
Agreement hereunder, Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same rights and powers as though it were
not performing the duties and functions delegated to it hereunder and the term
“Lender” or “Lenders” or any similar term shall unless the context clearly
indicates otherwise include Agent in its individual capacity.

 

The duties of Agent shall be mechanical and administrative in nature. Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the other Loan Documents is
intended to or shall be construed to impose upon Agent any duty of obligations
in respect of this Agreement or any of the other Loan Documents except as
expressly set forth herein or therein or to otherwise perform any act or to
exercise any power in any jurisdiction in which it shall be illegal, or shall be
deemed to impose any duty or obligation on Agent to perform any act or exercise
any right or power if such

 

30

--------------------------------------------------------------------------------


 

performance or exercise (a) would subject Agent to a tax in a jurisdiction where
it is not then subject to a tax or (b) would require Agent to qualify to do
business in any jurisdiction where it is not so qualified. Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts. Agent shall have the right at any time to seek instructions concerning
the administration of the Collateral from any court of competent jurisdiction.

 

Neither Agent nor any of its directors, officers, agents or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
this Agreement or the other Loan Documents, except that Agent shall be liable
with respect to its specific duties set forth hereunder but only to the extent
of its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
this Agreement or the other Loan Documents or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in
this Agreement or the other Loan Documents; (c) the satisfaction of any
condition specified in this Agreement or the other Loan Documents; (d) the
validity, effectiveness, sufficiency or genuineness of this Agreement or the
other Loan Documents, any Lien purported to be created or perfected thereby or
any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Event of Default or Default; or (f) the
financial condition of Borrower or any Guarantor. Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties. Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

 

Each Lender shall, in accordance with its pro rata share of the Obligations,
indemnify Agent (to the extent not reimbursed by Borrower) upon demand against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction) that Agent may suffer or incur in connection
with this Agreement or the other Loan Documents or any action taken or omitted
by Agent hereunder or thereunder or disbursements of any kind of nature
whatsoever with respect to Agent’s performance of its duties under this
Agreement, the Loan Agreement and the other Loan Documents. Such reimbursement
shall not in any respect release Borrower from any liability or obligation. If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so requested
by Lenders until such additional indemnity is furnished. Agent shall not be
under any obligation to exercise any of the rights or powers granted to Agent by
this Agreement, the Loan Agreement and the other Loan Documents at the request
or direction of Lenders unless Agent shall have been provided by

 

31

--------------------------------------------------------------------------------


 

Lenders with adequate security and indemnity against the costs, expenses and
liabilities that may be incurred by it in compliance with such request or
direction. Agent’s right to indemnification shall survive termination of this
Agreement.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement and the
other Loan Documents.

 

Lenders irrevocably authorize Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent under this Agreement or any other
Loan Document (i) upon payment in full of all Obligations; or (ii) constituting
property sold or disposed of as part of or in connection with any disposition
permitted under this Agreement (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a responsible
officer of Borrower as to the sale or other disposition of property being made
in full compliance with the provisions of this Agreement).

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such event and
stating that such notice is a “notice of default”. Agent will notify each Lender
of its receipt of any such notice. Agent shall take such action with respect to
such event in accordance with the terms hereof. Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or Default as it shall deem advisable or in the best
interests of Lenders.

 

(b)           Agent may resign at any time by giving not less than 30 days prior
written notice thereof to Lenders and Borrower. Upon any such resignation, the
other Lender shall have the right to appoint a successor Agent. If no successor
Agent shall have been so appointed by the other Lender and shall have accepted
such appointment within 30 days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a commercial bank or financial institution or a
subsidiary of a commercial bank or financial institution if such commercial bank
or financial institution is organized under the laws of the United States of
America or of any state thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the other
Lender shall thereafter perform all the duties of Agent hereunder until such
time, if any, as a successor Agent is appointed as provided above. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation

 

32

--------------------------------------------------------------------------------


 

hereunder, the provisions of this Section 12 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Loan Documents.

 

12.11      Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Arrangers shall have no powers, rights, duties, responsibilities
or liabilities with respect to this Agreement and the other Loan Documents.

 

12.12      Confidentiality.

 

In handling any confidential information, Lenders and Agent shall exercise the
same degree of care that it exercises for its own proprietary information, but
disclosure of information may be made: (i) to persons employed or engaged by
Agent or to a Lender and to Lenders’ and Agent’s subsidiaries or affiliates in
connection with their business with Borrower; (ii) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Lenders
and Agent shall use commercially reasonable efforts in obtaining such
prospective transferee’s or purchaser’s agreement to the terms of this
provision); (iii) as required by law, regulation, subpoena, or other order,
(iv) as reasonably required in connection with Lenders’ and Agent’s examination
or audit; and (v) as Agent in its good faith business judgment deems necessary
in exercising remedies under this Agreement. Confidential information does not
include information that either: (a) is in the public domain or in Lenders’
and/or Agent’s possession when disclosed to Lenders and/or Agent, or becomes
part of the public domain after disclosure to Lenders and/or Agent; or (b) is
disclosed to Lenders and/or Agent by a third party, if Lenders and/or Agent does
not know that the third party is prohibited from disclosing the information.

 

12.13      Publicity.

 

Borrower will not directly or indirectly publish, disclose or otherwise use in
any public disclosure, advertising material, promotional material, press release
or interview, any reference to the name, logo or any trademark of Agent or any
Lender or any of their Affiliates or any reference to this Agreement or the
financing evidenced hereby, in any case except as required by Law, subpoena or
judicial or similar order. Agent and each Lender hereby acknowledge that
Borrower is a public company subject to the reporting and disclosure
requirements under federal and state securities laws and the Nasdaq Marketplace
Rules, which Laws require public disclosure and discussion of the material terms
of this transaction and the filing with the SEC of this Agreement and certain of
the other Loan Documents at and after the Closing Date; provided Borrower agrees
and acknowledges that it shall provide proposed disclosures and filings to Agent
at least 3 Business Days in advance of filing and Agent and Lenders may require
Borrower to request that the SEC grant confidential treatment as to certain
terms thereof when filed.

 

Each Lender and Borrower hereby authorizes GEBFS to publish the name of such
Lender and Borrower, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under

 

33

--------------------------------------------------------------------------------


 

each facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which GEBFS elects to submit for publication. In
addition, each Lender and Borrower agrees that GEBFS may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, GEBFS shall provide Borrower with an opportunity to review
and confer with GEBFS regarding the contents of any such tombstone,
advertisement or information, as applicable, prior to its submission for
publication and, following such review period, GEBFS may, from time to time,
publish such information in any media form desired by GEBFS, until such time
that Borrower shall have requested GEBFS cease any such further publication.

 

12.14      No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement. The headings in this Agreement are for convenience of reference only,
are not part of this Agreement and do not affect its interpretation.

 

12.15      Effective Date.

 

Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, this Agreement and all of the other Loan Documents shall not be
effective until the date on which the Agent and each Lender executes this
Agreement as indicated on the signature page to this Agreement.

 

13.                               DEFINITIONS

 

13.1        Definitions.

 

In this Agreement:

 

“Accounts” are all existing and later arising accounts (including “accounts” as
defined in the Code, as such definition may be amended from time to time),
contract rights, and other obligations owed to a Person in connection with its
sale or lease of goods (including licensing software and other technology) or
provision of services, all credit insurance, guaranties, other security and all
merchandise returned or reclaimed by such Person and such Person’s Books
relating to any of the foregoing.

 

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

 

“Agent” means, GEBFS, not in its individual capacity, but solely in its capacity
as agent on behalf of and for the benefit of the Lenders.

 

34

--------------------------------------------------------------------------------


 

“Agent Expenses” are fees and expenses owing to Agent pursuant to Section 12.3.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Applicable Term Loan Maturity Date” is defined in Section 2.3(a)(iii).

 

“Basic Rate” is the greater of:

 

(a)           7.80% per annum; and

 

(b)           as of the Funding Date the per annum rate of interest (based on a
year of 360 days) equal to the sum of (i) Treasury Rate 3 Business Days prior to
the Funding Date, plus (ii) the Loan Margin.

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Books” are all of a Person’s books and records including ledgers, records
regarding assets or liabilities, (including, with respect to Borrower and
Guarantor, the Collateral), business operations or financial condition and all
computer programs or discs or any equipment containing the information.

 

“Business Day” is any day that is not a Saturday, Sunday, or other days on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”); (c) any United
States dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) Agent,
(ii) Silicon Valley Bank or (iii) any commercial bank that is (A) organized
under the laws of the United States, any state thereof or the District of
Columbia, (B) ”adequately capitalized” (as defined in the regulations of its
primary federal banking regulators) (C) has Tier 1 capital (as defined in such
regulations) in excess of $250,000,000 and (C) has maturities of not more than
one (1) year from the date of acquisition; and (d) shares of any United States
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), or
(c) above with maturities of not more than one (1) year from the date of
acquisition, (ii) has net assets in excess

 

35

--------------------------------------------------------------------------------


 

of $500,000,000 and (iii) has obtained from a rating of A- or higher from S&P or
a rating of A3 or higher from Moody’s. For the avoidance of doubt, “Cash
Equivalents” does not include (and Borrower is prohibited from purchasing or
purchasing participations in) any auction rate securities or other corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a Dutch auction.

 

“Closing Date” is the date of this Agreement.

 

“Closing Date Term Loan Advance” is defined in Section 2.1.1(a).

 

“Code” is the Uniform Commercial Code as adopted in New York as amended and in
effect from time to time.

 

“Collateral” is the property described on Exhibit A.

 

“Collection Account” is defined in Section 2.3(f).

 

“Commitment Percentage” means with respect to (a) SVB, 50%, and (b) GEBFS, 50%.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or a Guarantor maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower or a
Guarantor maintains a Securities Account or a Commodity Account, and Agent
pursuant to which Agent obtains control (within the meaning of the Code) for the
benefit of itself and Lenders over such Deposit Account, Securities Account, or
Commodity Account, in form and substance satisfactory to Agent and the
applicable depository institution, securities intermediary or commodity
intermediary (which agreement shall provide, among other things, that (i) such
depository institution or securities intermediary has no rights of setoff or
recoupment or any other claim against such deposit or securities account (except
as agreed to by Agent), other than for payment of its service fees and other
charges directly related to the administration of such account and for returned
checks or other items of payment, and (ii) such depository institution or
securities intermediary shall comply with all instructions of Agent without
further consent of Borrower or such Guarantor, including, without limitation, an
instruction by Agent to comply exclusively with instructions of the Agent with
respect to such account (such notice, a “Notice of Exclusive

 

36

--------------------------------------------------------------------------------


 

Control”)); provided that Agent may only give a Notice of Exclusive Control with
respect to any Deposit Account, Securities Account or Commodity Account at any
time at which an Event of Default or a Default has occurred and is continuing.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Credit Extension” is the Term Loan Advance, or any other extension of credit by
any Lender for Borrower’s benefit.

 

“Default” means any other event, which with the giving of notice or the passage
of time, or both, would constitute an Event of Default.

 

“Disbursement Letter” is a disbursement instruction letter, in form and
substance satisfactory to the Lenders, executed by Borrower, Agent and each
Lender.

 

“EPS Setup Form” is that certain form regarding Borrower’s accounts attached
hereto as Exhibit D.

 

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which a Person
has any interest (including “equipment” as defined in the Code, as such
definition may be amended from time to time).

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) equal to
(a) $1,070,000 with respect to the Closing Date Term Loan Advance and (b) if
Lenders advance the Post Closing Term Loan Advance, $900,000 with respect to the
Post Closing Term Loan Advance.

 

“Funding Date” is any date on which a Term Loan Advance is made to or on account
of Borrower.

 

“GAAP” is generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“GEBFS/Merrill” is defined in the preamble.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

“Guarantor” is NeoRx and each future guarantor of the Obligations.

 

37

--------------------------------------------------------------------------------


 

“Guaranty Agreement” is any guaranty, in form and substance satisfactory to the
Lenders, guaranteeing the payment and performance of the Obligations and
granting a lien in the collateral described therein.

 

“Indebtedness” is with respect to any Person, at any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
or upon which interest payments are customarily made, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, but
excluding obligations to trade creditors incurred in the ordinary course of
business and not past due by more than 90 days,  (iv) all capital lease
obligations of such Person, (v) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (vi) all obligations of such Person
to purchase securities (or other property) which arise out of or in connection
with the issuance or sale of the same or substantially similar securities (or
property), (vii) all contingent or non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (viii) all equity securities of such Person
subject to repurchase or redemption otherwise than at the sole option of such
Person, (ix) all “earnouts” and similar payment obligations of such Person,
(x) all indebtedness secured by a lien on any asset of such Person, whether or
not such indebtedness is otherwise an obligation of such Person, (xi) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (xii) all obligations or liabilities of others guaranteed
by such Person and (xiii) without duplication, all Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding seeking to adjudicate a Person
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or the seeking the entry of an order for
relief or the appointment of a custodian, receiver, trustee, conservator,
liquidating agent, liquidator, other similar official or other official with
similar powers, in each case for it or for any substantial part of its property
(including, without limitation, any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief).

 

“Intellectual Property” is:

 

(a)           Copyrights, Trademarks, Patents, and Mask Works including
amendments, renewals, extensions, and all licenses, options to license or other
rights to use and all license fees and royalties from the use;

 

(b)           Any trade secrets, including any inventions, and any intellectual
property rights, including all licenses, options to license or other rights to
use and all license fees and royalties from the use of such rights, and those
for computer software and computer software products, now or later existing,
created, acquired or held; and

 

38

--------------------------------------------------------------------------------


 

(c)           All design rights which may be available to Borrower now or later
created, acquired or held.

 

“Inventory” is present and future inventory in which a Person has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
such Person, including inventory temporarily out of its custody or possession or
in transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title (including “inventory” as defined in the Code, as such
definition may be amended from time to time).

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Law” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect, which are applicable to Borrower in any
particular circumstance.

 

“Lenders’ Expenses” are fees and expenses owing to Lenders pursuant to
Section 12.3.

 

“Letter-of-Credit Right” has the meaning set forth in the Code.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Amount” is the original principal amount of the Term Loan Advance.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Notes, the
Guaranty Agreements, the Original Loan Agreement Amendment Letter, the
Disbursement Letters, the EPS Setup Form, pledges executed by Borrower or any
Guarantor, and any other present or future document, instruments or agreement
between Borrower or any Guarantor and/or for the benefit of Lenders and Agent in
connection with this Agreement, all as amended, restated, supplemented or
otherwise modified from time to time.

 

“Loan Margin” is 4.83%.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” is: (i) a material impairment in the perfection or
priority of Lenders’ security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower; or (iii) a material
impairment of the prospect of repayment of any portion of the Obligations.

 

39

--------------------------------------------------------------------------------


 

“Material Agreement” is (i) any agreement or contract to which Borrower is a
party and involving the receipt or payment of amounts in the aggregate exceeding
$750,000 per year commencing with the fiscal year ending December 31, 2007 and
(ii) any agreement or contract to which Borrower is a party the termination of
which could reasonably be expected to result in a Material Adverse Change.

 

“Material Real Property Lease” means any lease for real property where Borrower
maintains (a) its chief executive office or Books or (b) Collateral with a value
of $100,000 or more.

 

“NeoRx” means NeoRx Manufacturing Group, Inc.

 

“Non-Core Technologies” are those products, product lines, and technologies that
Borrower’s board of directors, in its good faith business judgment, determines
are not appropriate for future development by Borrower, including STR (including
holmium and samarium technologies), Annexin, TGFb, and humanized antibodies.

 

“Notes” is defined in Section 2.1.2.

 

“Obligations” are debts, principal, interest, the Final Payment, the Unused Line
Fee, the Original Loan Agreement Fees, the Agent Expenses, the Lenders’
Expenses, and other amounts Borrower owes Lenders and/or Agent now or later
under this Agreement and the other Loan Documents (whether for principal,
interest, fees, expenses, prepayment premiums, indemnities, reimbursements or
other sums, and whether or not such amounts accrue after the filing of any
Insolvency Proceeding, and whether or not allowed in such Insolvency
Proceeding).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Original Agent” is defined in the preamble.

 

“Original Closing Date” is defined in the preamble.

 

“Original Term Loan Advance” is defined in the preamble.

 

“Original Lenders” is defined in the preamble.

 

“Original Loan Agreement” is defined in the preamble.

 

“Original Loan Agreement Amendment Letter” is that certain amendment letter to
the Original Loan Agreement executed, delivered and effective on the Closing
Date immediately prior to the effectiveness of this Agreement by and among
Borrower, Original Agent, in its capacity as agent for the Original Lenders, and
Original Lenders, as amended, extended or restated.

 

40

--------------------------------------------------------------------------------


 

“Original Loan Agreement Fees” is defined in Section 2.4(c).

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations in part of the same.

 

“Payment Date” means the first Business Day of each calendar month.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s indebtedness to Lenders and Agent under this Agreement
or the other Loan Documents;

 

(b)           Indebtedness existing on the Closing Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           Indebtedness with respect to surety bonds and similar obligations
incurred in the ordinary course of business;

 

(e)           Indebtedness secured by Permitted Liens described in clause (c) of
the definition thereof in an aggregate amount outstanding at any time not to
exceed $500,000;

 

(f)            Indebtedness of Borrower to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of Borrower (provided
that the primary obligations are not prohibited hereby);

 

(g)           Other unsecured Indebtedness not otherwise permitted by
Section 7.4 not exceeding $100,000 in the aggregate outstanding at any time;

 

(h)           Extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be;

 

(i)            Indebtedness under a standby letter credit facility with Silicon
Valley Bank in a principal amount not to exceed $300,000;

 

(j)            unsecured cash management services provided by Silicon Valley
Bank in an aggregate principal amount not to exceed $175,000; and

 

(k)           unsecured foreign exchange services provided by Silicon Valley
Bank the aggregate exposure of which not to exceed a principal amount of
$200,000.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Closing Date; and

 

41

--------------------------------------------------------------------------------


 

(b)           Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(e)           Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed $50,000 in
the aggregate in any fiscal year;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary;

 

(i)            Investments in connection with Transfers permitted by Section 7.1
or in connection with a transaction approved by Borrower’s board of directors, a
significant purpose of which is to in-license, receive an option to in-license
or develop technology with a third party;

 

(j)            Investments permitted by Section 7.3; and

 

(k)           Other Investments not otherwise permitted by Section 7.7 not
exceeding $50,000 in the aggregate outstanding at any time.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Closing Date and shown on the Perfection
Certificate or arising under this Agreement or other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Agent’s security interests;

 

42

--------------------------------------------------------------------------------


 

(c)           Purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment, or (ii) existing on
equipment when acquired, if the Lien is confined to the equipment and the
proceeds of the equipment;

 

(d)           Leases or subleases and licenses or sublicenses granted in the
ordinary course of Borrower’s business or pursuant to Section 7.1 of this
Agreement and any interest or title of a lessee, licensee or licensor under such
leases, licenses or sublicenses;

 

(e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(f)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 

(g)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit accounts held at such institutions, provided
that Agent has a perfected security interest in the amounts held in such deposit
accounts pursuant to a Control Agreement; and

 

(h)           Liens on cash collateral to secure the obligations described in
clauses (i) and (j) of the definition of Permitted Indebtedness.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Post Closing Term Loan Advance” is defined in Section 2.1.1(a).

 

“Proceeds” has the meaning described in the Code as in effect from time to time.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Responsible Officer” is each of the Chief Executive Officer, President, the
Chief Financial Officer and the Principal Accounting Officer of Borrower.

 

“Schedule” is any attached schedule of exceptions.

 

“Scheduled Payment” is defined in Section 2.3(a).

 

“SEC” is the U.S. Securities and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

“Subordinated Debt” is unsecured Indebtedness incurred by Borrower subordinated
to the Obligations (pursuant to a subordination agreement entered into between
the Agent, the Borrower and the subordinated creditor), on terms acceptable to
Lenders.

 

“Subsequent Funding Termination Date” means December 15, 2008.

 

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

 

“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

“SVB Accounts” is defined in Section 6.8(b).

 

“Term Loan” is a Term Loan Advance or Term Loan Advances in an aggregate amount
of up to $27,600,000.

 

“Term Loan Advance” or “Term Loan Advances” is defined in Section 2.1.1(a).

 

“Term Loan Commitment” means with respect to each Lender, the total amount of
the Credit Extensions which may be made hereunder. With respect to SVB this
means an amount of up to $13,800,000, with respect to GEBFS this means an amount
of up to $13,800,000.

 

“Trademarks” are trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

 

“Treasury Rate” means a per annum rate of interest equal to the rate published
by the Board of Governors of the Federal Reserve System in Federal Reserve
Statistical Release H.15 entitled “Selected Interest Rates” under the heading
“U.S. Government Securities/Treasury Constant Maturities” as the three year
treasuries constant maturities rate. In the event Release H.15 is no longer
published, Agent shall select a comparable publication to determine the U.S.
Treasury note yield to maturity.

 

“Unused Line Fee” is defined in Section 2.4(b).

 

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Warrants to Purchase Stock” is defined in Section 2.5.

 

(Signatures are on the following page)

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWER:

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Caroline Loewy

 

Name:

Caroline Loewy

 

Title:

  Chief Financial Officer

 

 

 

 

AGENT:

GE BUSINESS FINANCIAL SERVICES INC.

 

 

 

 

 

By:

/s/ Jason DuFour

 

Name:

Jason DuFour

 

Title:

  Its Duly Authorized Signatory

 

 

 

 

LENDERS:

GE BUSINESS FINANCIAL SERVICES INC.

 

 

 

 

 

By:

/s/ Jason DuFour

 

Name:

Jason DuFour

 

Title:

  Its Duly Authorized Signatory

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Benjamin Colombo

 

Name:

Benjamin Colombo

 

Title:

  Senior Relationship Manager

 

45

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT (THE “AGREEMENT”)

 

The Collateral consists of all right, title and interest of Borrower and
Guarantor each in and to the following:

 

All Goods, Equipment, Inventory, Contract Rights or rights to payment of money,
license agreements, franchise agreements, General Intangibles (including Payment
Intangibles), Accounts (including Health-Care Receivables), Documents,
Instruments (including any promissory notes), Chattel Paper (whether tangible or
electronic), cash, Deposit Accounts, Fixtures, Letters of Credit Rights (whether
or not the letter of credit is evidenced by a writing), Commercial Tort Claims,
Securities, and all other Investment Property, Financial Assets, whether now
owned or hereafter acquired, wherever located; all Supporting Obligations and
all of the Books relating to the foregoing and any and all claims, rights and
interests in any of the above.

 

All Books relating to the foregoing and any and all claims, rights and interests
in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, cash and
non-cash Proceeds and insurance proceeds of any or all of the foregoing.

 

Provided, however, the Collateral does not include any Intellectual Property.

 

Notwithstanding the foregoing, the Collateral shall include all Accounts,
General Intangibles, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing Intellectual Property.
To the extent a court of competent jurisdiction holds that a security interest
in any Intellectual Property is necessary to have a security interest in any
accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing Intellectual Property, then
the Collateral shall, effective as of the Closing Date, include the Intellectual
Property, to the extent (and only to the extent) necessary to permit perfection
of the Lenders’ security interest in such accounts, license and royalty fees and
other revenues, proceeds, or income arising out of or relating to any of the
Intellectual Property.

 

Pursuant to the terms of Section 7.5 of the Agreement, Borrower has agreed not
to encumber any of its Intellectual Property.

 

All other terms used in the Exhibit A but not defined herein or in the Agreement
shall have the meaning given to such terms in the Code.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Compliance Certificate

 

TO:

GE Business Financial Services Inc., as Agent

 

 

FROM:

PONIARD PHARMACEUTICALS, INC.

 

The undersigned authorized officer of Poniard Pharmaceuticals, Inc. certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement among Borrower, Lenders and Agent dated as of September 2,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), (i) Borrower is in compliance for the period ending
                               with all required covenants except as noted below
and (ii) all representations and warranties in the Agreement are true and
correct in all material respects on this date (except for those representations
and warranties expressly referring to a specific date, which were true and
correct in all respects as of that date). Attached are the required documents
supporting the certification. In addition, the undersigned certifies that
(1) Borrower has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP and (ii) no liens has been levied
or claims made against Borrower relating to unpaid employee payroll or benefits
which Borrower has not previously notified in writing to Agent. The Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Unless defined herein, capitalized terms used herein
shall have their respective meanings set forth in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes

 

No

 

 

 

 

 

 

 

Annual (CPA Audited)

 

FYE within earlier of 180 days or 5 days after filing with SEC

 

Yes

 

No

 

 

 

 

 

 

 

Financial Projections approved by Board

 

Annually at least 30 days prior to fiscal year end

 

Yes

 

No

 

--------------------------------------------------------------------------------


 

Financial Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Minimum unrestricted cash and Cash Equivalents, at all times

 

(i) at all times prior to the date of the Post Closing Term Loan Advance, the
lesser of (A) $11,440,000 and (B) the outstanding principal balance of the Term
Loan Advances plus $4,000,000 and (ii) on the date of the Post Closing Term Loan
Advance and at all times thereafter, the lesser of (A) $17,940,000 and (B) the
outstanding principal balance of the Term Loan Advances plus $4,000,000

 

Yes

 

No

 

 

 

 

 

 

 

Minimum cash and Cash Equivalents maintain in the SVB Accounts, at all times

 

85% of the dollar value of the Borrower’s cash and Cash Equivalents at all
financial institutions

 

Yes

 

No

 

Comments Regarding Exceptions:  See Attached.

 

 

Sincerely,

 

 

 

Signature

 

 

 

Title

 

 

 

Date

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Note

 

SECURED TERM PROMISSORY NOTE

 

$                              

September 2, 2008

 

FOR VALUE RECEIVED, PONIARD PHARMACEUTICALS, INC., a Washington corporation,
(“Borrower”), promises to pay to the order of
                                    , or any subsequent holder hereof (each, a
“Lender”), the principal sum of $                                       or, if
less, the aggregate unpaid principal amount of all Term Loans made by Lender to
or on behalf of Borrower pursuant to the Agreement (as hereinafter defined). All
capitalized terms, unless otherwise defined herein, shall have the respective
meanings assigned to such terms in the Agreement.

 

This Secured Term Promissory Note is issued pursuant to that certain Amended and
Restated Loan and Security Agreement, dated as of September 2, 2008, among
Borrower, GE Business Financial Services Inc., as agent, the other lenders
signatory thereto, and Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), is one of the Notes referred to
therein, and is entitled to the benefit and security of the Agreement and the
other Loan Documents referred to therein, to which Agreement reference is hereby
made for a statement of all of the terms and conditions under which the loans
evidenced hereby were made.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement. Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement. The terms of the Agreement are
hereby incorporated herein by reference.

 

All payments shall be applied in accordance with the Agreement. The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.

 

All amounts due hereunder, the Agreement and under the other Loan Documents are
payable in the lawful currency of the United States of America. Borrower hereby
expressly authorizes Lender to insert the date value as is actually given in the
blank space on the face hereof and on all related documents pertaining hereto.

 

This Note is secured as provided in the Agreement and the other Loan Documents.
Reference is hereby made to the Agreement and the other Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.

 

Time is of the essence hereof.

 

--------------------------------------------------------------------------------


 

This Note may be voluntarily prepaid only as permitted under Section 2.3 of the
Agreement. After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.3(b)(ii) of the
Agreement.

 

Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including without limitation, the allocated costs
of in-house counsel.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 12.7 of the Agreement. Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EPS Setup Form

 

EPS Setup Form

Submit Via Fax:

GE Healthcare Financial Services

 

ATTN: EPS Facilitator

Phone: (800) 426-6346

 

(203) 205-2193

Fax: Fax: (203) 205-2193

 

1. Sender Information:

Instructions To Enroll In EPS Plan:

Sender Name:

 

A.

Complete sections 1 - 7 (signature and all other information is required)

Sender Phone Number:

 

B.

Include a copy of a voided check, on which is noted your bank, branch and
account number

 

 

C.

Please submit via Fax to: (203) 205-2193

 

2. Authorization Agreement for Pre-Arranged Payment Plan:

 

(a)                      Poniard Pharmaceuticals, Inc. (the “Borrower”)
authorizes GE Business Financial Services Inc. (“Agent”) to initiate debit
entries for payment becoming due pursuant to the terms and conditions set forth
in the Amended and Restated Loan and Security Agreement, dated as of
September 2, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among Borrower, Agent and the lenders signatory
thereto.

 

(b)                     Borrower understands that the payments made pursuant to
the Agreement and all applicable taxes are solely its responsibility. If payment
is not satisfied due to account closure, insufficient funds, or cancellation of
any required automated payment services, Borrower agrees to remit payment plus
any applicable late charges, as set forth in the Agreement.

 

(c)                      It is incumbent upon Borrower to give written notice to
Agent of any changes to this authorization or the below referenced bank account
information 10 days prior to payment date; Borrower may revoke this
authorization by giving 10 days written notice to Agent unless otherwise
stipulated in the Agreement.

 

(d)                     If a deduction is made in error, Borrower has the right
to be paid within three business days by Agent the amount of the erroneous
deduction, provided Agent is notified in writing of such error.

 

(e)                      Cosigner must also sign if the account is a joint
account.

 

--------------------------------------------------------------------------------


 

3. Agent Account Number(s): (Invoice Billing ID, 10-digit number formatted:
1234567-001)

 

Account:

Account:

Account:

Account:

 

 

Account:

Account:

Account:

Account:

 

 

 

 

 

 

 

4. First Payment Debit Date (mm/dd/yy)

First Payment:

 

5. Complete ALL Bank and Borrower Information:

 

BANK

 

Name of Bank or Financial
Institution:

 

Bank Account Number:

 

ABA Routing Number
(9-digit number)

 

 

 

 

 

 

 

INFO

 

Address of Bank or Financial
Institution:

 

City:

 

State:              Zip Code:

 

 

 

Signatures

 

Company

 

Contact

 

 

Signature of Authorized Signer:  Date:

 

Company Name:

 

Contact Name:

 

 

 

 

 

 

 

BORROWER

 

Name of Joint Account Holder:  (Please Print)

 

Company Address:

 

Contact Phone Number:

 

 

 

 

 

 

 

INFO

 

Signature of Joint Account Holder: Date:

 

City:

 

Contact Fax Number:

 

 

 

 

 

 

 

 

 

Name of Authorized Signer: (Please Print)

 

State:              Zip Code:

 

Contact email address:

 

6. Would you like to have property taxes paid via EPS on above accounts?

Check x:  YES: o                                     NO: o

 

7. Would you like to receive a complementary invoice?

Check x:  YES: o                                     NO: o

 

--------------------------------------------------------------------------------